Title: Nicolas G. Dufief to Thomas Jefferson, 9 April 1817
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


          
            Monsieur
            A Philadelphie ce 9. Avril 1817
          
          Je suis désolé de la négligence de mon relieur, et pour la réparer complètement, je vous prie de me renvoyer le volume afin que j’en fasse relier un exactement de la même manière. En attendant vous pourrez vous servir de celui que je vous adresse et qui ne sera rendu que lorsque le vôtre vous sera parvenu. Les autres méprises seront réparées de même, si vous voulez avoir la bonté de le mettre en notre pouvoir.
          Je crains bien de partir avant d’apprendre de vos nouvelles. Mr J. Laval N. 118 Chesnut Street qui a bien voulu se charger de mes affaires pendant mon absence se fera un plaisir d’exécuter tous vos ordres avec le même empressement que j’ai toujours manifesté.
          
            Agréez les assurances de mon respectueux dévouement
            N. G. Dufief
          
         
          Editors’ Translation
          
            
              Sir
               Philadelphia 9. April 1817
            
            I deeply regret the negligence of my bookbinder, and in order to compensate for it completely, please return the volume to me so that I can have one bound in exactly the same manner. In the meantime you can use the one I am sending you, which you should  return  to me only when your replacement reaches you. Other mistakes will be similarly redressed, if you are kind enough to allow us to do so.
            I fear that I will depart before hearing from you. Mr. J. Laval N. 118 Chestnut Street, who is willing to take care of my business during my absence, will be delighted to execute your orders with the same eagerness I have always shown.
            
              Please accept the assurance of my respectful devotion
              N. G. Dufief
            
          
        